Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, indicated to read on claims 1, 3-8, 11 and 14-16, in the reply filed on 17 June 2022 is acknowledged.  The traversal is on the ground(s) that “there should be no undue burden on the Examiner to consider all claims in a single application.”  
This is not found persuasive for the following reason(s):  
First, the requirement for species restriction is made according to Unity of Invention practice because the instant application is a national stage application filed under 35 U.S.C. 371.   In this instance, the species groups do not relate to a single general inventive concept pursuant to PCT Rule(s) 13.1 and 13.2 because they lack the same or corresponding special technical feature as set forth on page 4 of the Species Election requirement of 21 March 2022.   Importantly, search and/or examination burden is not a criteria for establishing UOI.  However, even if it were, searching claims to all of the species, in addition to the elected species, requires performing multiple searches using different techniques and strategies.  Prior art applied to one species may not be applicable to others resulting in the need to make multiple rejections based upon different prior art references.  This presents a clear search and examination burden.   With these reasons in mind, Applicant’s traversal is not found to be persuasive. 
  The requirement is still deemed proper and is therefore made FINAL.

Claims Withdrawn 
Applicant’s response indicates that claims 1, 3-8, 11 and 14-16 read on the elected species.  However, claims 5 and 6 are dependent upon claim 2 which is not indicated to read on the elected species.  Therefore, claims 5 and 6 will not be examined with the claims to the elected species. 
Claims 2, 5, 6, 9, 10, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) in the response as indicated above.

Claim Objections
Claims 3, 4, 8 and 16 are objected to because of the following informalities:  
In claim 3, line 3, “are annular chambers” should be amended to read --form at least one annular chamber-- since the list of options is in the alternative, i. e., “and/or”.
In claim 4, line 2, “central axis” should read --the central axis--.
In claim 8, lines 3-4, “of axis parallel” should read --having an axis parallel--. 
In claim 16, line 1, “The vacuum generator” should read --A vacuum generator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothny (U. S. Patent No. 1563752).
Regarding claim 1, Kothny discloses a Venturi type ejector (FIG.’s 1 &2, page 1, col. 1, lls. 14-20) comprising: 
a feed duct A (p. 1, col. 2, lls. 79-88, motive fluid into passage A) for feeding fluid under pressure; 
a first expansion chamber N (FIG. 2, p. 1, col. 2, lls. 80-86, “motive-fluid-expanding nozzle structure”) having a first fluid inlet T (proximate throat T) connected to the feed duct A; 
a first mixing chamber D (p. 2, col. 1, lls. 1-5 “entrained or … in combination or in mixture through the diffuser passage D”) connected to a first fluid outlet of the expansion chamber (FIG. 2, area proximate designators y, w); 
a first suction chamber B (p. 1, col. 2, lls. 102-15) connected to a first suction port (proximate P) of the mixing chamber D (as shown, note, due to symmetrical layout of the disclosed ejector, multiple ports are shown); 
an exhaust chamber E (p. 2, col. 1, lls. 4-8) connected to a first exhaust port (FIG. 2, at end of diffuser passage D proximate q, but not labelled) of the first mixing chamber D and communicating with an outlet port F of the ejector; and  
a connection interface (refer to an Annotated copy of Kothny FIGs. 1 & 2 attached below, as shown and indicated) for connection to a network that is to be connected to reduced pressure (S is a suction pressure connection interpretable as recited connection to a network), which interface is in fluid-flow communication with the first suction chamber B (as shown); wherein 
the feed duct A extends along a central axis (clearly shown) of the ejector;  and 
 the fluid under pressure penetrates into the first expansion chamber N along a plurality of directions extending in a plane that is substantially orthogonal to the central (p. 2, col. 1, lls. 10-50, inter alia, as fluid undergoes at least a 90 degree change from entry horizontal entry into feed duct A at throat T then vertically along passage N, as shown).


    PNG
    media_image1.png
    548
    749
    media_image1.png
    Greyscale

Annotated Kothny FIGs. 1 & 2 

	Re. claim 3, Kothny discloses the first expansion chamber N, and/or the first mixing chamber, and/or the first suction chamber B are annular chambers coaxial about the axis of the feed duct (p. 1, col. 2, ln. 103, “annular chambers B, B1”).
Re. claim 4, Kothny discloses the feed duct A is a cylindrical volume of central axis (clearly shown). 
Re. claim 7, Kothny discloses the first mixing chamber C includes a second suction port (Annotated Kothny FIGs. 1 & 2, as shown) connected to a second suction chamber B1, the first and second suction chambers B, B1 and being in fluid-flow connection (as shown).
Re. claim 16, Kothny discloses [The] A vacuum generator including a Venturi type ejector according to claim 1 (as set forth above,  Kothny’s ejector capable of performing vacuum generation via suction port S under the broadest reasonable interpretation of the terms).

Allowable Subject Matter
Claims 8, 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, the prior art of record either alone or in combination does not teach or fairly suggest the Venturi type ejector of claim 1 with the first and second suction chambers connected together by at least one right cylinder of axis parallel to the central axis.  
Kothny uses a complex geometry with surfaces having predefined designated curves x, v, y (as shown in FIG. 2) for the fluid connection(s) between its suction chambers B, B1.  These surfaces are a critical part of its inventive subject matter, functioning to produce enhanced fluid compression performance (p. 2, col. 2, ln. 20 to col. 3, ln. 108).  With this in mind, modification or replacement of this complex set of curved surfaces with the claimed right cylinder would neither be contemplated nor desirable. 

With respect to claim 11 and its dependents,  the prior art of record either alone or in combination does not teach or fairly suggest the Venturi type ejector of claim 1 including each recited in claim 11 specifically comprising the feed block, suction block and the first and second mixer bodies configured in the manner claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746